Per Curiam.

Based on upon our review of the record, the court adopts the findings, conclusion, and recommendation of the board. Respondent is hereby suspended from the practice of law for six months, with the suspension stayed on condition that for two years from the date of the announcement of this order respondent continue his participation with OLAP and remain drug and alcohol free, be subject to random urine analysis, and continue his attendance at either AA, Narcotics Anonymous, or AL-ANON meetings. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.